Citation Nr: 0521532	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-02 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel











INTRODUCTION

The veteran served on active duty from May 1995 to February 
2001.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision in which 
the RO denied service connection for a low back disability.  
In June 2001, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in January 
2003, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) later that 
month.  

In January 2004, the Board remanded this matter to the RO for 
further action.  After completing the requested action to the 
extent then possible the RO continued its denial of service 
connection for a low back disability (as reflected in a May 
2005 supplemental SOC (SSOC)), and returned the matter to the 
Board..

For the reasons expressed below, the claim on appeal is again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim on appeal is warranted, even though it will, 
regrettably, further delay an appellate decision on this 
matter.

The RO has not had the opportunity to complete all of the 
actions requested in the Board's  January 2004 remand.  The 
claims file reflects that, for some time during the pendency 
of the remand, the RO did not have the veteran's current 
address; hence, letters the RO sent to the veteran (to 
include a request for information and evidence in February 
2004) were returned, by the U.S. Postal Service, as 
undeliverable, and the RO's repeated attempts to verify the 
veteran's address were unsuccessful.  

The Board notes that claimants for VA benefits are 
responsible for keeping the agency advised of their 
whereabouts.  See, e.g., 38 C.F.R. § 3.158 (2004).  Also (as 
the RO correctly noted in the May 2005 supplemental SOC 
(SSOC)), where requested evidence is not provided within a 
one-year period, an original claim, claim for increase, or 
reopened claim is considered abandoned.  Id.  In this case, 
the RO has spent more than a year attempting to locate the 
veteran.  However, within two weeks of the issuance of the 
May 2005 SSOC, the veteran submitted a letter reflecting a 
new, and obviously, current mailing address.  Notwithstanding 
the above, the Board notes that the RO received this 
information well within the 60-day period that the RO's May 
3, 2005 letter forwarding the SSOC advised the veteran that 
he had in which to respond before his claims file would be 
returned to the Board.  The claims file reflects that no 
further action was taken by the RO before the RO returned the 
claims file to the Board.

To ensure that all due process requirements are met, the 
Board finds that, under these circumstances, the Board has no 
alternative but to return the claims file to the RO for 
completion of actions previously requested, utilizing the 
address listed in the correspondence from the veteran date-
stamped as received on May 16, 2005.  
In this regard, the RO should send to the veteran a letter 
soliciting pertinent information and evidence, and notifying 
him of the duties to notify and assist imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA), to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the Department 
to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
Additionally, the RO's notice letter should request that the 
veteran submit all medical evidence pertinent to his claims 
that is in his possession.  The RO should attempt to obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

Additionally, as noted in the prior remand, further medical 
evaluation of the veteran is warranted.  The veteran's 
service medical records (SMRs) note ongoing assessments of 
lower back pain beginning in November 1997, as well as 
chiropractic treatment, in October 2000, for lumbosacral 
pain.  On VA examination in November 2000, the examiner 
determined that the veteran's low back condition had resolved 
at that time, and that there was no pathology to render a 
diagnosis. However, as the Board noted in the prior January 
2004 remand, this examination was conducted three months 
prior to the veteran's discharge from service in February 
2001, and thus does not adequately address the nature and 
etiology of any current low back disability.  Hence, further 
medical evidence is needed to resolve whether the veteran 
currently has any low back disability, and if so, whether 
such disability is medically related to service.  See 
38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by a physician, at an appropriate 
medical facility.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, may result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2004).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the examination sent to him by 
the pertinent medical facility.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).   However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should furnish to the veteran a 
letter providing notification of the 
VCAA, and the duties to notify and assist 
imposed thereby, specifically as regards 
the claim for service connection for a 
low back disability currently on appeal.  
The letter should include a summary of 
the evidence currently of record and 
specific notice as to the type of 
evidence necessary to substantiate the 
veteran's claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information, and, 
if necessary, authorization, is provided.  

The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should also clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
response period).   

2.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo 
orthopedic examination, by a physician, 
at an appropriate VA medical facility.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include X-rays) should be 
accomplished (with all associated 
findings made available to the orthopedic 
examiner prior to completion of his or 
her report), and all clinical findings 
should be reported in detail.     

The examiner should clearly indicate 
whether the veteran suffers from any 
current low back disability/ies. With 
regard to each diagnosed low back 
disability, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability is medically related to the 
veteran's active military service, to 
include the symptoms and complaints noted 
in the veteran's service medical records.  
In providing the requested opinion, the 
examiner should specifically note his or 
her consideration of the November 2000 VA 
examination report.    

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a low back 
disability in light of all pertinent 
evidence and legal authority.  

7.	If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

